Citation Nr: 1418755	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  06-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim. 

In May 2008, the Board denied service connection for hepatitis C.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in April 2009, granting the Joint Motion, and returned the case to the Board.  In June 2009, the Board remanded the appeal for a VA examination and opinion in accordance with the Joint Motion.

In April 2011, the Board again remanded the matter for additional development.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hepatitis C was demonstrated years after service and is not etiologically related to a disease or injury in service.






CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in May 2005 and June 2009 and the claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and Veterans Benefits Management Service claims files.

Additionally, in August 2009 the Veteran underwent a VA examination.  After the opinion from that examination was found inadequate, the Veteran underwent another examination in August 2011.  The Board finds that the examination and opinion from August 2011 are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran claims that he incurred hepatitis C as a result of in-service vaccinations that were administered with a pressurized air gun.  The Veteran has also alleged that he was injected with a contaminated needle.  The evidence also indicates that the Veteran has tattoos and some of those tattoos were possibly obtained during service.

The service treatment records (STR) show that the veteran received various immunizations.  The STRs reflect no complaints, findings, or diagnosis of hepatitis.  Private treatment records show that the veteran had a positive hepatitis C test in December 1999 and that he started receiving treatment in 2000.  The reports of a May 1979 enlistment examination and August 1981 separation examination are negative for any tattoos, but a September 1980 examination report noted the presence of tattoos ("ET" and "E") on both hands.  

The Veteran underwent a VA examination in August 2009.  However, the Board remanded the appeal in April 2011 because the opinion provided in that examination report failed to offer an adequate opinion on the Veteran's specific case regarding whether he was exposed to hepatitis C via the jet injector inoculation during service and the Veteran's statements regarding having been inoculated with a contaminated needle.  Therefore a new examination was conducted in August 2011.

The Veteran reported that after he was diagnosed in 1999 with hepatitis C, he received interferon and ribavirin but the treatment failed.  The Veteran reported that he has been incarcerated since 1995.  He claimed that he was immunized in service with an air gun and that six weeks later his "urine became dark for 5-6 days," which cleared up on its own.  He indicated that he was not seen by any medical professionals for the urine problem.  He also indicated he started feeling tired "little by little."  He also reported having pain in his toes, wrists and shoulders.  The Veteran indicated that he has not received any treatment for his hepatitis C since the previous VA examination in August 2009.

Regarding his tattoos, the Veteran reported that he received the left thumb "ET" tattoo in 1981, the right thumb "E" tattoo in 1981, the left wrist "t" tattoo in 1981, the right finger "Playboy bunny" tattoo in 1981, and a large "AIDE" tattoo on the left chest while incarcerated in 2006.  However, the examiner noted that the Veteran's reported tattoo history contradicts the STRs.  The entrance examination in May 1979 does not indicate the presence of any tattoos.  An examination from September 1980 indicates the presence of the "E" and "ET" tattoos on his two hands.  At an examination in August 1981, tattoos are noted on both hands and the left arm.

The examiner confirmed the Veteran's current diagnosis of hepatitis C before offering the following opinion on the etiology: "There is no risk factor of those reported by [the Veteran] to be more likely the cause than the other.  Risk factors include tattoos, reportedly received after [his] active duty period.  The only other risk factor given was air gun immunizations received while on active duty.  There have been no confirmed cases of hepatitis C from air gun immunizations.  There is also an increased number of hepatitis C cases seen in prisons.  Veteran has been incarcerated since 1995."

The examiner further opined that the "most likely cause from those given from [the Veteran] would be tattoos that [the Veteran] reportedly received after active duty period (SMRs contradict his history)."

The examiner provided the following rationale: "thus far there have been no case reports of HCV being transmitted by air gun transmission and I would have to resort to mere speculation in opining that he was exposed to hepatitis C via the jet injector inoculation during service, there is no needle involved in jet injectors it is a type of medical injecting syringe that uses a high-pressure narrow jet of the injection liquid instead of a hypodermic needle to penetrate the epidermis.  There have been relatively few incidents of disease transmission between users, despite widespread use of the jet injector by the military and in large-scale vaccination campaigns."

The examiner also reported that there is "no evidence of manifestation of hepatitis C during service after review of available [service treatment records].  It would be impossible to pinpoint an exact year of transmission with the reported risk factors or to say that it was possibly contracted during military service.  Tattoos were noted with 1980 and 1981 physicals but were not noted with [the] 1979 entry physical.  So it would be difficult to say that the tattoos were not present upon entry into active duty as they may not have been noted and are very small/homemade type tattoos to both hands.  As per [the Veteran's] history obtained during [the August 2009 VA examination], tattoos were obtained after service period...so it is impossible to determine at what point the tattoos were actually done."

In January 2013, the RO returned the file to the examiner for an addendum medical opinion.  However, the examiner reported that he previously "answered the requested opinion as best as possible and [has] nothing to add.  Rewording the same medical opinion does not change this examiner's opinion."

The Board recognizes that when an examiner is asked to render an etiology opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382(2010).  "[I]t must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  

Here, upon review of the evidence, the Board finds the examiner's resort to speculation justified.  Several possibilities for the cause of the Veteran's hepatitis C appear in the record.  The examiner's rationale as to why he could only speculate was centered on the presence of both in-service and post-service risk factors.  The examiner detailed the Veteran's history of tattoos during and after service as well as the history of inoculation in service.  The Board finds that the examiner considered all relevant medical information that might have allowed him to render a non-speculative opinion.  

The examiner noted tattoos received during and after service and it was impossible to say at what point the tattoos were obtained.  The Veteran asserted that the inoculations during service were done with contaminated needles, but the  VA examiner explained the mechanism of the jet injectors, noting that there is no needle involved that would penetrate the epidermis and there have been relatively few incidents of disease transmission via that method, despite widespread use of the jet injector.  The examiner concluded that there is no risk factor reported by the Veteran to be more likely the cause than the other.  

Although the Veteran has indicated that he believes his hepatitis C resulted from immunizations received via an air gun or otherwise during service, the Veteran does not have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C, as this is a determination that is too complex to be made based on lay observation alone.  Although the Veteran is competent to state that he received shots via an air gun in service and the Board finds his testimony credible in that regard, the issue of whether his hepatitis C is related to those shots, or otherwise to service, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau, 429 F.3d at 1377.

The Veteran's representative has referenced various Internet treatises/reports as to infection by jet injectors.  These reports appear to document studies and are thus general in nature and once again, do not address the Veteran's specific case.  Wallin v. West, 11 Vet. App. 509 (1998).  Thus, they are insufficient to establish a nexus between the veteran's hepatitis C and service.

Despite the medical evidence of current hepatitis C, the evidence of record does not support the Veteran's claim that his current hepatitis C is related to service.  The post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  The evidence of record does not indicate hepatitis C symptomatology until many years after service.  Diagnosis happened in 1999, eighteen years after service.

The Board acknowledges the Veteran's belief that his hepatitis C is related to service.  However, medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In sum, as the examiner noted, there "is no risk factor of those reported by [the Veteran] to be more likely the cause than the other."  Thus, there is no competent medical opinion that raises at least a 50 percent probability that the Veteran's hepatitis C is related to service as opposed to some other post-service risk factor, the Board must find that a causal relationship between the Veteran's service and hepatitis C, has not been established.  Therefore, the evidence is not in equipoise and the Veteran's hepatitis C is less likely as not related to service.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for hepatitis C is denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


